ACCEPTED
                                                                                                           12-14-00253-CV
                                                                                              TWELFTH COURT OF APPEALS
                                                                                                            TYLER, TEXAS
                                                                                                     11/2/2015 11:12:03 AM
                                                                                                                 Pam Estes
                                                                                                                    CLERK




                                                                                       FILED IN
                                       CASE NO. 12-14-00253-CV                  12th COURT OF APPEALS
                                                                                     TYLER, TEXAS
                                                                                11/2/2015 11:12:03 AM
JERRY WEAKS and                                       §      IN THE COURT       OF     PAM ESTES
      JOYCE WEAKS,                                           APPEALS FOR                 Clerk
                                                              TWELFTH COURT OF
                        APPELLANT                            APPEALS DISTRICT
                                                                 OF TEXAS
                                                       §
                  V.
                                                       §

KATHLEEN JEANETTE
  WHITE,                                               §

                        APPELLEE                      §



             MOTION TO EXTEND TIME FOR FILING MOTION FOR REHEARING


TO THE HONORABLE COURT:


             COME NOW JERRY WEAKS and JOYCE WEAKS, Appellants in this cause, who

hereby move the Court for an extension of time for filing Appellants' motion for rehearing, and

in support of this motion respectfully show the following, to wit:

      1. This Court issued its opinion affirming the trial court judgment on October 21, 2015.

             The Appellants wish to file a motion for rehearing.

      2. If no extension of time is granted by this Court, the Appellants’ motion for rehearing is to

             be filed by November 5, 2015. No extension of time for filing the motion for rehearing

             has been requested previously by Appellants or granted previously by this Court.

      3. The undersigned attorney for the Appellants is working on the motion and expects to

             have it ready for filing shortly, but it appears that an extension of time will be needed. A

Weaks v. White
Request for Extension

PAGE 1
             reasonable explanation for the need for additional time is that the undersigned counsel for

             Appellants was already obligated to proceed in some other pending cases, including both

             criminal and civil, which have required his time and attention.         For instance, the

             undersigned was already obligated to appear in the 321st District Court in Smith County,

             Texas, on November 5, 2015, for a permanency hearing in that certain child custody and

             protective services case styled “In the Matter of Brynlee Richards,” for which the cause

             number is 15-0902-D. Of course, that date is the due date for the motion for rehearing in

             the instant case.

             However, of more immediate and severe concern for the undersigned is that, within the

             last several days, the undersigned has been diagnosed to have prostate cancer. The

             undersigned is scheduled during the week of November 2 through November 5 to have a

             bone scan and also a CT scan as a prelude to beginning radiation treatments. Thus, the

             undersigned has been involved in conferring with his doctors and reviewing the written

             information provided to him in order to determine the most reasonable course of

             treatment. It should go without saying that the shock of receiving a cancer diagnosis, and

             then the follow-up process of determining, and then beginning, a course of treatment has

             greatly hindered, and over the next several days will continue to hinder, the undersigned

             in properly preparing a motion for rehearing.

             Thus, it is requested that the time for filing Appellants' motion for rehearing be extended

             an additional 15 days to November 20, 2015.

      4. The short extension of time requested herein for filing Appellants' motion for rehearing

             will not significantly delay the appellate process, and no harm will result to the Appellee

             as a result of this extension of time.



Weaks v. White
Request for Extension

PAGE 2
                        WHEREFORE, the Appellants request that this Court enter an order extending the

             time for filing Appellants' brief to the 20th day of November, 2015.

                                                         Respectfully submitted,

                                                           /s/ Aubrey L. Jones, Jr.
                                                         ___________________________________
                                                         Aubrey L. Jones, Jr.
                                                         Attorney at Law
                                                         State Bar No. 10859100
                                                         P.O. Box 168
                                                         106 W. Tyler St.
                                                         Athens, Texas 75751
                                                         Telephone: (903) 675-7990
                                                         Fax: (903) 670-3424
                                                         Email: aubreyjoneslaw@embarqmail.com

                                                 ATTORNEY FOR APPELLANTS



                                        CERTIFICATE OF SERVICE


             This will certify that a true and correct copy of the above Appellants’ request for

extension of time for filing brief has been served on Appellee’s attorney of record, Ms. Jane

Parreiras-Horta, in accordance with the Texas Rules of Appellate Procedure.



             Signed this __2nd____ day of __November_____, 2015.


                                                          /s/ Aubrey L. Jones, Jr.
                                                         _________________________________
                                                         Aubrey L. Jones, Jr.




Weaks v. White
Request for Extension

PAGE 3